Case 20-20425-GLT        Doc 39    Filed 02/10/20 Entered 02/10/20 10:42:12            Desc Main
                                  Document      Page 1 of 11


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re                               )
                                     )            Chapter 11
 VIDEOMINING CORPORATION,            )
                                     )            Bankruptcy Case No. 20-20425 GLT
       Debtor                        )
 ___________________________________ )
 VIDEOMINING CORPORATION,            )            Document No. __________
                                     )            Related to Document No. 13, 18
              Movant,                )
                                     )            Hearing date and time:
       v.                            )            February 10, 2020 at 1:30 p.m.
                                     )
 ENTERPRISE BANK, WHITE OAK          )            Responses due:
 BUSINESS CAPITAL, INC., ON DECK     )            February 10, 2020 at Noon
 CAPITAL, ITRIA VENTURES, LLC,       )
 BROADWAY ADVANCE FUNDING,           )
 GREEN NOTE CAPITAL PARTNERS,        )
 INC.,                               )
              Respondents.           )
                                     )

   OBJECTION OF WHITE OAK BUSINESS CAPITAL, INC. TO EMERGENCY
 MOTION FOR INTERIM AND FINAL ORDERS AUTHORIZING THE DEBTOR TO
                      USE CASH COLLATERAL

         AND NOW, comes White Oak Business Capital, Inc. (formerly known as Federal

National Payables, Inc., and formerly doing business as Federal National Commercial Credit)

(“White Oak”), by and through its undersigned counsel and files the within Objection Of White

Oak Business Capital, Inc. To Emergency Motion for Interim and Final Orders Authorizing the

Debtor to Use Cash Collateral (“Objection”) and in support thereof submits the following:


1.       VideoMining Corporation (“Debtor”) filed its voluntary Chapter 11 Petition on February

4, 2020 (“Petition Date”). The Debtor is continuing to operate its business and manage its affairs

as a Debtor-in-Possession.
Case 20-20425-GLT         Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12             Desc Main
                                    Document      Page 2 of 11


2.       On February 5, 2020, the Debtor filed an Emergency Motion for Interim and Final

Orders Authorizing The Debtor to Use Cash Collateral, listed as Document No. 13 on the

Court’s docket (“Cash Collateral Motion”).

3.       White Oak objects to the proposed use of its cash collateral for the reasons set forth

below.

                                          BACKGROUND

4.       Prior to the Petition Date, the Debtor and White Oak were parties to certain financing

arrangements, more particularly described as follows: White Oak, the Debtor, Rajeev Sharma

and Vishnu Sharma (each a "Guarantor" and collectively the "Guarantors") have entered into

financing arrangements pursuant to which White Oak has purchased Accounts of the Debtor

and/or made loans and other financial accommodations to the Debtor as set forth in (i) the

Second Amended and Restated Loan and Security Agreement entered into as of April 17, 2018,

White Oak and the Debtor (as the same now exists and may hereafter be further amended,

modified, supplemented, extended, renewed, restated or replaced, the "White Oak Loan

Agreement"), (ii) the Forbearance Agreement dated August 7, 2018 (as the same now exists and

may hereafter be further amended, modified, supplemented, extended, renewed, restated or

replaced, the "White Oak Forbearance Agreement"), (iii) those certain letters dated May 7,

2019 and May 23, 2019 White Oak sent to the Debtor and the Guarantors accelerating the

Debtor's obligations to White Oak and demanding immediate payment of the Obligations (the

"Demand Letters"), that certain letter dated May 23, 2019 detailing the discussions White Oak

had their offices on May 20, 2019 (the "May 20th Letter") and advising the Debtor of the

Current Defaults, that certain letter dated June 27, 2019 detailing the terms and conditions of the

Overadvance that was made to the Debtor on June 27, 2019 (the "Overadvance Letter"), that
Case 20-20425-GLT        Doc 39    Filed 02/10/20 Entered 02/10/20 10:42:12            Desc Main
                                  Document      Page 3 of 11


certain letter dated July 8, 2019 advising the Debtor of the Overadvance Payment Default (the

"Overadvance Payment Default Letter"), that certain letter dated July 29, 2019 (the "Second

Overadvance Letter"), that certain letter dated August 12, 2019 (the "Third Overadvance

Letter"), that certain letter dated August 27, 2019 (the "August 27th Overadvance Payment

Default Letter"), that certain letter dated September 27, 2019 (the "Fourth Overadvance

Letter") and the certain letter dated of January 8, 2020 (the "Fifth Overadvance Letter"), and

together with the May 20th Letter, the Overadvance Letter, the Overadvance Payment Default

Letter, the Second Overadvance Letter, the Third Overadvance Letter, the August 27th

Overadvance Payment Default Letter and the Fourth Overadvance Letter, being collectively

referred to herein as (the "White Oak Letters") and (iv) all other agreements, documents and

instruments referred to therein or at any time executed and/or delivered in connection therewith

or related thereto, including, without limitation, all guaranties and security agreements made by

Guarantors (all of the foregoing, together with the Loan Agreement, the White Oak Forbearance

Agreement and the White Oak Letters, as the same now exist or may hereafter be amended,

modified, supplemented, extended, renewed, restated or replaced, being collectively referred to

herein as the "White Oak Loan Documents").

5.     White Oak, together with the Debtor, Guarantors and Enterprise Bank entered into a Tri-

Party Forbearance Agreement as of January 8, 2020 (the “Original Tri-Party Forbearance

Agreement”) as amended by that certain First Amendment to Tri-Party Forbearance Agreement

dated as of January 30, 2020 (the “First Amendment” and together with the Original Tri-Party

Forbearance Agreement, collectively referred to herein as the “Tri-Party Forbearance

Agreement”) and on January 8, 2020 the Debtor, Guarantors and White Oak entered into a Fifth

Overadvance Letter pursuant to which White Oak made an overadvance to the Debtor in an
Case 20-20425-GLT         Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12             Desc Main
                                    Document      Page 4 of 11


amount equal to One Hundred Forty-Five Thousand Dollars ($145,000) to fund the payment of

certain liabilities (the “Fifth Overadvance”). Copies of the Original Tri-Party Forbearance

Agreement, the First Amendment and the Amended Budget for the period Jan-April 2020, and

the Fifth Overadvance Letter are attached hereto, made a part hereof, and marked as Exhibits A-

C respectively.

6.     As of the Petition Date, the total amount due and owing by the Debtor to White Oak is

approximately $1,409,918 including all accrued and unpaid fees and costs, including, without

limitation, legal fees and costs.

7.     Pursuant to the White Oak Loan Documents and as acknowledged by the Debtor, White

Oak has a first lien security interest in the Debtor’s accounts receivable and the proceeds thereof

and a second lien security interest in all of the Debtor’s other assets.

8.      As evident by the multiple credit accommodations made by White Oak prior to the

Petition Date (including as recently as January 30, 2020), much time and money has been

expended to “work with” the Debtor to allow it to effectuate a sale of its assets in order to satisfy

its obligations to its creditors, including White Oak.

9.     Throughout this period, the Debtor has failed to perform as set forth in the various

budgets it has submitted. And, the Debtor has failed to consummate a sale of its assets.

10.    Some of the defaults committed by the Debtor include, without limitation, failure to remit

funds as required under the White Oak Loan Documents, diversion by the Debtor, its officers

and consultants of funds the Debtor’s account debtors were to send to White Oak that were re-

directed to the Debtor, submission of invoices that were fraudulent and other invoices the Debtor

knew did not meet the requirements of Eligible Accounts (as defined in the White Oak Loan

Documents), but they were submitted with false information, sending emails purporting to
Case 20-20425-GLT        Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12             Desc Main
                                   Document      Page 5 of 11


confirm accounts receivable which the third party account debtors denied sending, and the failure

to make payments on a timely basis, including, without limitation, the Second Overadvance

Payment Default, as such term is defined in the White Oak Loan Documents.

11.    A Termination Event occurred under the terms of the Original Tri-Party Forbearance

Agreement when the Debtor failed to comply with the terms thereof, specifically, the Debtor

failed to comply with the first bi-weekly test of the actual vs. budget by having $0 of sales

against a budget of $125,000. This is significant since without the sales, the Debtor would have

no cash flow in the future weeks when it was anticipated being received and would not be able to

fund the Debtor’s expenses. Without this cash flow, the Debtor’s budget was worthless after only

2 weeks of providing it to White Oak and Enterprise Bank and in the Tri-Party Forbearance

Agreement the Debtor and the Guarantors made the following representation to White Oak and

Enterprise Bank:

       “As a material inducement to the Secured Creditors to enter into this Tri-Party

       Forbearance Agreement the Company and the Guarantors represent to the Secured

       Creditors (i) they have used their best efforts to prepare the Budget and the

       information contained therein is true and accurate to the best of their knowledge

       and (ii) other than the advance made by White Oak to the Company pursuant to the

       Fifth Overadvance Letter, the Company will be able to pay its expenses from its

       own cash flow and will not require any additional borrowings from the Secured

       Creditors.”

12.    For services rendered by the Debtor, the Hershey Company (“Hershey”) owed the

Debtor the approximate amount of $171,000 (the “Hershey Receivable”). Green Note Capital

Partners, Inc. (“Green Note”), an unsecured lender to the Debtor, had improperly put Hershey
Case 20-20425-GLT         Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12              Desc Main
                                    Document      Page 6 of 11


on notice that it held a lien on the Hershey Receivable when it did not have a properly perfected

security interest, causing Hershey to refuse to release payment of the Hershey Receivable

without the written consent of Green Note. The Debtor had negotiated a settlement with Green

Note for a full release for a payment of $25,000. White Oak’s position was, and remains, that

proceeds of its collateral should not be used by the Debtor to pay Green Note, an unsecured

creditor. If the Debtor wanted to pay Green Note, it had to do so with subordinated or unsecured

debt. The Debtor negotiated a subordinated loan from Murtaza Amil in the amount of $25,000

(the “Murtaza Loan”), the proceeds of which the Debtor would use to pay Green Note and

thereby obtain payment to White Oak of the Hershey Receivable.

13.    Despite the occurrence of the Termination Event and the Debtor’s numerous failures to

comply with the terms of the White Oak Loan Documents, White Oak indicated it would

continue to “work with” the Debtor to assist it to obtain payment of the Hershey Receivable to

allow it to operate and sell some or all of its patent portfolio as provided in the Tri-Party

Forbearance Agreement so it could fully pay and satisfy White Oak.

14.    The Debtor and its consultant negotiated the First Amendment with White Oak and

Enterprise Bank and a Settlement Agreement and Release with Green Note and the terms of the

Murtaza Loan. The arrangements were, the Debtor would use the proceeds of the Murtaza Loan

to pay Green Note an agreed upon settlement amount of $25,000, upon which Green Note would

withdraw its claim to the Hershey Receivable; Hershey would pay the Hershey Receivable to

White Oak, who in accordance with the Tri-Party Forbearance Agreement, would hold such

funds in a White Oak account; and upon requests by the Debtor, provided it was in compliance

with the terms of the Tri-Party Forbearance Agreement, White Oak would release proceeds of its
Case 20-20425-GLT        Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12            Desc Main
                                   Document      Page 7 of 11


collateral to the Debtor to be used for the payment of its operating expenses in accordance with

the Amended Budget.

15.     White Oak agreed to the terms of the First Amendment, only to find the Debtor had

fraudulently induced White Oak to enter into the First Amendment and to release $64,250 of the

proceeds of White Oak’s collateral to the Debtor. The Debtor falsely represented it would use

such proceeds to pay expenses in accordance with the Amended Budget. The Debtor failed to

disclose to White Oak that on the same day as the execution of the First Amendment, the release

by White Oak of the proceeds of its collateral and the the receipt of the Murtaza Loan, the

Debtor had knowledge, but did not tell White Oak, and perhaps Enterprise Bank, that an

additional notice had been sent to Hershey by another subordinated lender that it had a lien on

the Hershey Receivable and it demanded payment of the Hershey Receivable. Therefore, based

upon information and belief, Hershey notified the Debtor it would not pay the Hershey

Receivable until it received a release from the second notice. The Debtor knowing it did not

have the funds to fully pay and satisfy the two subordinated lenders that had notified Hershey, it

still sent White Oak a confirmation that the wire to fund the Murtaza Loan was sent so as to

fraudulently induced White Oak to release the proceeds of its collateral that were used to pay the

retainer for its bankruptcy counsel. The proceeds of the Murtaza Loan were not received until

almost 2 hours after the wire for the retainer was sent by the Debtor.

16.     Instead of assuring that White Oak got paid the Hershey Receivable, the Debtor

knowingly and intentionally breached the Tri-Party Agreement, paid a retainer to counsel, and

filed this case.

17.     Immediately prior to the Petition Date, Enterprise Bank (the other party to the Tri-Party

Agreement) refused White Oak’s request to return to White Oak the portion of the $64,250
Case 20-20425-GLT        Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12            Desc Main
                                   Document      Page 8 of 11


advance that the Debtor had not yet expended. In an email exchange on November 20, 2019

between White Oak’s counsel and Joseph Fidler, General Counsel of Enterprise Bank, Mr. Fidler

wrote in part:

       “Enterprise Bank will review the funds in the operating account and to the extent any funds
       held are derived from A/R, Enterprise Bank will pay those funds over to White Oak as
       directed.”


Despite these assurances, Enterprise Bank failed to exercise control over those funds and pay the

funds to White Oak. As a result, White Oak has advised Enterprise Bank that it is in breach of

the Amended and Restated Intercreditor Agreement effective among Enterprise Bank, the Debtor

and White Oak and demanded restitution of the funds released to the Debtor by Enterprise Bank.

                 OBJECTION TO PROPOSED USE OF CASH COLLATERAL

18.    For the reasons set forth above, White Oak has no faith in the Debtor’s ability to perform.

19.    The Debtor proposes to use White Oak’s cash collateral in exchange for White Oak

agreeing to accept 15% of the pre-Petition Date accounts collected and in reliance upon the

Debtor’s estimated value of its patents. This is not adequate protection of White Oak’s interests

as required by the Bankruptcy Code.

20.    Clearly, paying White Oak 15% of an account that it is entitled to collect in full does not

equate to any actual adequate protection. The Debtor appears to intend to spend the account

proceeds on operations – once expended the funds will be forever lost.

21.    The Debtor’s reliance on the value of its patent holdings is also misplaced. There is no

indication that an actual buyer would pay anywhere near $20,000,000 for the patents. In fact, the

Debtor’s most recent effort to sell the patents failed at an amount that was less than one-quarter

of the Debtor’s stated value for the Patents. The Debtor has failed twice in the past 6 months to

sell the company as a whole and/or the patents.
Case 20-20425-GLT         Doc 39     Filed 02/10/20 Entered 02/10/20 10:42:12               Desc Main
                                    Document      Page 9 of 11


22.    It is not at all clear that there is an equity cushion in the patent assets, so the patents do

not provide adequate protection to White Oak. If the Debtor is so certain of the value of the

patents, it should be able to obtain DIP financing by granting a junior lien on the patents. The

Debtor has not provided a clear picture of the liens upon the patents, so as to determine what, if

any, value is available on a subordinated basis. The only way to provide White Oak with

adequate protection is to provide it with a super-priority lien on all assets of the Debtor,

including, without limitation, the patents.

23.    Even if the Debtor were to offer White Oak replacement liens on post-petition accounts,

White Oak has no confidence that its collateral will be fully replaced by the Debtor’s post-

petition activities. As noted previously, the Debtor has no current history of performing under its

budgets. The Debtor has failed to show any ability to abide by a budget and it has been woefully

lacking in its ability to generate sales in accordance with its forecasts, therefore any promise of

liens on post-petition accounts receivable cannot be relied upon.

24.    With regards to the budget attached to the Debtor’s motion and the use of cash collateral

White Oak has a number of concerns and questions:


               a. If the Court does grant use of cash collateral to the Debtor, White Oak
                  requests that it be on a short interim basis to see if the Debtor can perform for
                  at least a period of no longer than 2 weeks. If that is the case, the use of cash
                  collateral should be limited to only those expenses that are emergent, such as
                  where the Debtor can provide the Court with proof of termination of services
                  for non-payment in the next 2 weeks and payroll, which the Debtor pays only
                  at the end of each month. All other collections of White Oak’s collateral
                  should be paid to White Oak.

               b. In the event there is a negative deviation from the Debtor’s budget during the
                  interim period, the Debtor’s use of cash collateral should immediately cease
                  without any further notice or order. The Debtor should be required to notify
                  all parties-in-interest of such negative deviation and seek to obtain a hearing
                  with the Court for the parties to be heard regarding whether the Debtor should
                  be permitted to continue to use cash collateral.
Case 20-20425-GLT        Doc 39    Filed 02/10/20 Entered 02/10/20 10:42:12              Desc Main
                                  Document     Page 10 of 11



               c. There is not sufficient information in the budget to determine if the Debtor is
                  paying pre-petition or only post-petition expenses. The disbursements in
                  weeks 1-3 appear to include prepetition expenses that they are paying post-
                  petition. During the first 2 weeks, they have no payroll or benefit payments
                  due, so there should be minimal expenses since post-petition expenses
                  generally are not due that soon after a filing. The rent should not be due until
                  March 1, 2020 and all pre-petition utilities and service providers’ bills are
                  subject to the automatic stay.

               d. The rent payments are being made to an insider, Rajeev Sharma, the owner
                  and Chief Executive Officer of the Debtor, therefore, these payments should
                  not be permitted until the secured creditors are paid in full. In addition, there
                  are significant payroll payments to Mr. Sharma that should not be made at this
                  time since he is a guarantor of the White Oak obligations, and payments to
                  him should be withheld at a minimum until the final cash collateral order is
                  entered.

               e. The Debtor has payments for its legal counsel, consultants and other
                  professionals in the initial weeks of the budget should be eliminated since
                  their employment is subject to the approval of the Court and then they have to
                  make an application for the payment of such fees and obtain Court approval of
                  same. Therefore, the Debtor should not have any legal fee or other consultant
                  payments in the budget for some period of time, probably during the initial 13
                  weeks of the case and therefore, these expenses should be eliminated from the
                  budget and eliminate the need for a DIP loan for some period of time. In
                  summary, the budget is not showing the Debtor’s actual cash needs are for the
                  time period.

25.    For these reasons, White Oak believes the Debtor’s proposed DIP budget is not accurate,

contains payments for amounts on an interim basis are not emergent payments, many

inaccuracies as to amounts that are permitted to be paid under the Code, payments that will be

due much later than when indicated in the budget and payments to an insider. Based upon these

reasons, White Oak objects to any use of its cash collateral and any of its cash collateral not

necessary for the Debtor’s appropriate payments should be paid to White Oak.

26.    White Oak objects to the request for the Debtor to use the cash collateral because the

Debtor is simply seeking to use more of the proceeds of White Oak’s collateral without

providing any meaningful adequate protection. Additionally, the Debtor has not made any
Case 20-20425-GLT        Doc 39    Filed 02/10/20 Entered 02/10/20 10:42:12           Desc Main
                                  Document     Page 11 of 11


proposal to reimburse or provide adequate protection for the $64,250 White Oak was

fraudulently induced to make available to the Debtor immediately prior to the Petition.

       WHEREFORE, for the reasons set forth above, White Oak respectfully requests that this

Court enter an Order denying the Debtor’s use of cash collateral and providing such other and

further relief as the Court deems to be just and proper.


Dated: February 10, 2020                      STONECIPHER LAW FIRM

                                              /s/ George T. Snyder
                                              George T. Snyder, Esq.
                                              PA ID No. 53525
                                              125 First Avenue
                                              Pittsburgh, PA 15222
                                              Ph. (412) 391-8510
                                              gsnyder@stonecipherlaw.com

                                              and

                                              MANDELBAUM SALSBURG, P.C.

                                              /s/ Jeffrey M. Rosenthal
                                              Jeffrey M. Rosenthal, Esq.
                                              NJ Atty. No. 4160933
                                              3 Becker Farm Road
                                              Roseland, NY 07068
                                              JRosenthal@lawfirm.ms
                                              (Pro Hac Vice Admission granted)

                                              Counsel to White Oak Business Capital, Inc.
